Citation Nr: 1752807	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-48 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome of bilateral lacrimal glands.  

2.  Entitlement to service connection for a visual disorder other than dry eye syndrome of bilateral lacrimal glands, to include bilateral cataracts and bilateral glaucoma.  

3.  Entitlement to service connection for a hernia disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from October 1952 to June 1954.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   A Board hearing has not been requested.  

In April 2010, the Veteran testified at an RO hearing before a decision review officer who has since retired.  By correspondence dated August 2016, the RO informed the Veteran that he was entitled to a second hearing before a different officer.  In October 2016, the Veteran indicated that he did not want an additional hearing.  

In a May 2017 decision, the Board granted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board remanded the Veteran's claims of entitlement to service connection for glaucoma and an inguinal hernia to obtain VA examinations and medical opinions.  

An August 2017 VA eye examination indicates that the Veteran has three eye disorders: 1) dry eye syndrome of bilateral lacrimal glands; 2) bilateral cataracts; and 3) bilateral glaucoma.  The Board has re-characterized the Veteran's claim of entitlement to service connection for glaucoma based on these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The issue of entitlement to service connection for a visual disorder other than dry eye syndrome of bilateral lacrimal glands, to include bilateral cataracts and bilateral glaucoma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The evidence of record supports a finding of a nexus between the Veteran's dry eye syndrome of bilateral lacrimal glands and service.  

2.  The weight of the evidence is against a finding of a nexus between a hernia disorder and service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dry eye syndrome of bilateral lacrimal glands have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a hernia disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

These elements are satisfied for the Veteran's claim for service connection for dry eye syndrome of bilateral lacrimal glands.  An August 2017 VA examination contains a current diagnosis of this disorder, which satisfies the first element.  Although the Veteran's service treatment records are unavailable, the Veteran has provided competent and credible testimony that he was exposed to extreme cold temperatures during active duty service in Korea.  This testimony satisfies the second element.  

An August 2017 medical opinion satisfies the third element.  The examiner opines that the Veteran's dry eye syndrome of bilateral lacrimal glands is at least as likely as not related to service, based on the Veteran's testimony of exposure to cold temperature.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  As the three elements of service connection have been satisfied, the Veteran is entitled to prevail on his claim for service connection.  

Regarding the Veteran's claim of entitlement to service connection for an inguinal hernia, under VA regulations, it is incumbent upon the Veteran to submit to a VA examination regarding VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(a) (2017).  Examples of good cause include the illness or hospitalization of the claimant and death of an immediate family member.  Id.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

The Veteran was scheduled for a VA hernia examination on August 10, 2017, the day after he attended his VA eye examination.  E-mail correspondence dated August 31, 2017, indicates that the Veteran was sent an appointment packet from VES on August 3, 2017, and that reminder calls were made on August 4, 2017, and August 9, 2017.  He nevertheless failed to attend his scheduled examination and has not provided any argument for his absence.  Because this is an original compensation claim, the Board will decide the Veteran's claim based on the evidence of record.  In reaching this conclusion, the Board has considered arguments from Veteran's counsel that the Veteran's dementia may have precluded him from being able to attend the examination.  But the record shows that dementia did not preclude the Veteran from attending an examination the previous day, and neither the Veteran nor his attorney has provided good cause as to what specific circumstance prohibited the Veteran from attending a hernia examination that was scheduled for the day following the eye examination that the Veteran was able to attend.  The Board will therefore decide the Veteran's claim based on the evidence of record.  

The Veteran's claim must be denied because the weight of the evidence is against establishment of any of the elements of service connection.  Private medical records dated April 1988 describe an inguinal hernia for which the Veteran appears to have been referred for surgery.  But that record suggests that the April 1988 hernia was the result of an injury that occurred six to seven weeks earlier.  This weighs against a finding that it was related to service, and the Veteran has provided no evidence or argument to the contrary.  Because none of the Veteran's recent records indicate a current hernia disorder, the weight of the evidence is against establishment of the first element.  

The second element is not established because the Veteran has also not provided any testimony regarding an in-service incidence.  During the April 2010 RO hearing, the Veteran stated that he was first treated for a hernia after service, but at no point indicated that he was treated during service.  This evidence also weighs against the claim.  

There is also no evidence supporting a nexus, so as to establish the third element.  Entitlement to service connection for an inguinal hernia must therefore be denied because the weight of the evidence is against a finding in support of any of the elements of service connection.

In reaching this conclusion, the Board has considered the Veteran's lay statements.  The Veteran argues that within a year of leaving service he was treated for a hernia disorder at Lakeside clinic.  See April 2010 RO hearing transcript.  The RO has attempted to obtain these records but has been informed that medical records for the Veteran from June 1954 to December 1956 do not exist.  See September 2015 report of general information.  Even taking the Veteran's statements as true, his statements are unfortunately insufficient to establish a current disorder or nexus.  Also, a hernia is not a disorder for which service connection is available on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  For these reasons, the Veteran's lay statements are insufficient to establish service connection for a hernia.  


ORDER

Entitlement to service connection for dry eye syndrome of bilateral lacrimal glands is granted.  

Entitlement to service connection for a hernia disorder is denied.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

Addendum medical opinions are required for the Veteran's bilateral glaucoma and bilateral cataracts.  The August 2017 VA medical examiner opines that these disorders are less likely than not related to service because they "appear to be genetic and age related" and nothing in the April 2010 hearing transcript relates to these conditions.  

This medical opinion does not specifically address two pieces of testimony.  First, the Veteran's statement that the first time that he ever wore glasses was during active duty service in the Army.  Second, that his vision problems are the result of exploding shells.  Because the August 2017 VA medical opinion did not address this testimony, it is not based on sufficient facts and data.  Consequently, an addendum medical opinion is required.  

VA treatment records to August 9, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 10, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from August 10, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed bilateral glaucoma was incurred in the Veteran's service, including but not limited to exploding shells; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed bilateral cataracts was incurred in the Veteran's service, including but not limited to exploding shells.

In reaching these opinions, the examiner should consider the August 2017 VA eye examination and relevant portions of the April 2010 RO hearing transcript, particularly the Veteran's testimony that he first wore glasses during active duty service and that the Veteran's vision problems were the result of exploding shells.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


